 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 HERBERT DEWAYNE WESLEY,                                 Case No.: 2:20-cv-00783-JAD-BNW

 4             Petitioner                                Order Granting Unopposed Motion for
                                                                Enlargement of Time
 5 v.
                                                                       [ECF No. 28]
 6 JERRY HOWELL, et al.,

 7             Respondents

 8

 9            Respondents bring an unopposed motion for an enlargement of time to file a response to

10 the second amended petition.1 The current deadline to file a response to the second amended

11 petition is July 2, 2021. Respondents argue that it is taking longer than usual to assemble the

12 state-court record due to the age of petitioner's judgment of conviction. Good cause appearing,

13 IT IS HEREBY ORDERED that the unopposed motion for enlargement of time [ECF No. 28] is

14 GRANTED. The response to the second amended petition is due on August 16, 2021.

15            Dated: June 29, 2021

16                                                           _________________________________
                                                             U.S. District Judge
17

18

19

20

21

22

23
     1
         ECF No. 28.
